Citation Nr: 1126445	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the residuals of internal derangement of the left knee with torn medial meniscus.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

(The issue of entitlement to waiver of the recovery of an overpayment of improved pension benefits in the amount of $7,014 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 25, 1964, to October 6, 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that an unrestricted VA Form 21-22a, Appointment of Individual as Claimant's Representative, was received by the RO in September 2009.  

The issue of whether new and material evidence was received to reopen a claim for entitlement to service connection for a psychiatric disorder was referred to the Agency of Original Jurisdiction (AOJ) by the Board in September 2007 in an appeal under a different document number.  There is no indication of any action on the issue and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in his July 2008 VA Form 9 the Veteran expressed his desire to present testimony at a personal hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO as soon as practicable.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


